FILED
                                                                                  Dec 03, 2019
                                                                                  12:15 PM(CT)
                                                                                   TENNESSEE
                                                                              WORKERS' COMPENSATION
                                                                                 APPEALS BOARD

            TENNESSEE BUREAU OF WORKERS’ COMPENSATION
               WORKERS’ COMPENSATION APPEALS BOARD

Otto Morgan, Jr., by surviving spouse,        ) Docket No. 2018-03-1345
Janet Gooch Morgan                            )
                                              ) State File No. 81419-2018
v.                                            )
                                              )
Lockheed Martin Corporation                   )
                                              )
                                              )
Appeal from the Court of Workers’             )
Compensation Claims                           )
Lisa A. Lowe, Judge                           )

                                Affirmed and Remanded

In this interlocutory appeal, the employer appeals the trial court’s denial of its motion for
summary judgment based on the statute of limitations. The employee’s surviving spouse
filed a petition for death benefits following the employee’s death, which was caused by
diseases she alleges were the result of his employment. The employer denied the claim,
asserting the statute of limitations had expired, thus extinguishing the surviving spouse’s
claim for benefits. The trial court found there were disputed issues of material fact with
respect to when the employee became incapacitated from working and denied the motion
for summary judgment. The employer has appealed. We affirm the trial court’s decision
and remand the case.

Presiding Judge Marshall L. Davidson, III, delivered the opinion of the Appeals Board in
which Judge David F. Hensley and Judge Timothy W. Conner joined.

Landon P. Lackey, Oak Ridge, Tennessee, for the employer-appellant, Lockheed Martin
Corporation

J. Timothy Bobo, Clinton, Tennessee, for the appellee, Janet Gooch Morgan, surviving
spouse of Otto Morgan, Jr.

                          Factual and Procedural Background

      The underlying facts in this case are not disputed. Otto Morgan, Jr. (“Employee”),
worked for Lockheed Martin Corporation (“Employer”) for thirty years before retiring in
1999. Approximately sixteen years later in 2015, Employee filed a claim under the

                                             1
Energy Employees Occupational Illness Compensation Program Act (“EEOICPA”) for
lung cancer, for which the federal government awarded benefits. In 2016, Employee
filed a second EEOICPA claim for an occupational illness, this time for colorectal cancer.
This claim was also accepted as compensable and benefits were awarded to Employee on
November 2, 2016, based on a whole body medical impairment rating of 42%. 1

       Employee died as a result of cancer on December 27, 2017, and his spouse
received survivor benefits from the federal government in August 2018. Thereafter, on
October 22, 2018, Employee’s spouse filed a petition for death benefits pursuant to
Tennessee’s workers’ compensation law. Employer denied the claim, asserting
Employee’s statute of limitations expired no later than November 2, 2017, one year after
his receipt of benefits from the federal government. Employer filed a motion for
summary judgment asking that the case be dismissed.

       It is undisputed that Employee knew or believed his colorectal cancer was causally
related to his employment no later than November 2, 2016, when he received benefits
under federal law. Moreover, the parties agree that no claim for Tennessee workers’
compensation benefits was filed prior to November 2, 2017, the date Employer contends
the statute of limitations expired. There is also no dispute that the petition for death
benefits in this case was filed within one year of Employee’s death in December 2017.
The parties agree that if Employee’s statute of limitations had expired at the time of his
death, his surviving spouse’s statute of limitations for death benefits would, likewise, be
extinguished.

       However, the parties do not agree as to when the statute of limitations began to
run. Employer asserts it began to run on November 2, 2016, when Employee received
benefits as a result of a medical impairment rating assigned by a physician evaluating his
occupational illnesses. Employee’s surviving spouse asserts that the evidence, including
affidavits from Employee’s physicians, supports the conclusion that Employee was not
incapacitated from working until shortly before his death, if at all. Because evidence of
the incapacity for work is a necessary component for triggering the statute of limitations,
she asserts her claim for death benefits is not time-barred.

       The trial court found Employee’s surviving spouse presented sufficient proof to
establish a genuine issue of material fact rendering summary judgment inappropriate and
denied Employer’s motion. Employer has appealed.




1
  This impairment rating was assigned using the Fifth Edition of the American Medical Association’s
Guides to the Evaluation of Permanent Impairment and includes the impairment applicable to Employee’s
lung cancer. However, the correctness of the impairment rating for purposes of a workers’ compensation
claim is not determinative of the issues raised in this appeal.
                                                  2
                                   Standard of Review

       A motion for summary judgment should be granted when “the pleadings,
depositions, answers to interrogatories, and admissions on file, together with the
affidavits, if any, show that there is no genuine issue as to any material fact and that the
moving party is entitled to a judgment as a matter of law.” Tenn. R. Civ. P. 56.04. The
burden is on the party pursuing summary judgment to demonstrate both that no genuine
issue of material fact exists and that the moving party is entitled to a judgment as a matter
of law. Martin v. Norfolk S. Ry. Co., 271 S.W.3d 76, 83 (Tenn. 2008). If the moving
party makes a properly supported motion, the burden of production then shifts to the
nonmoving party to demonstrate the existence of a genuine issue of material fact at the
summary judgment stage. Rye v. Women’s Care Ctr. of Memphis, PLLC, 477 S.W.3d
235, 265 (Tenn. 2015).

       A trial court’s ruling on a motion for summary judgment is reviewed de novo with
no presumption of correctness. Wallis v. Brainerd Baptist Church, 509 S.W.3d 886, 895
(Tenn. 2016) (“[W]e make a fresh determination of whether the requirements of Rule 56
of the Tennessee Rules of Civil Procedure have been satisfied.”). We are also mindful of
our obligation to construe the workers’ compensation statutes “fairly, impartially, and in
accordance with basic principles of statutory construction” and in a way that does not
favor either the employee or the employer. Tenn. Code Ann. § 50-6-116 (2019).

                                         Analysis

        The sole issue on appeal is whether the trial court erred in denying Employer’s
motion for summary judgment. Employer maintains that Employee’s statute of
limitations for seeking benefits under Tennessee law began to run when he knew or
should have known he had a compensable claim, which it asserts was the date he received
benefits from the federal government. Because more than one year passed between the
receipt of those benefits and the filing of the petition for death benefits, Employer
contends Employee’s surviving spouse is barred from receiving benefits under Tennessee
law.

        Tennessee Code Annotated section 50-6-306(a) (2019) sets out the statute of
limitations in cases of an occupational illness or a death as a result of an occupational
illness, stating that

       the applicable time limitation period or periods shall commence as of the
       date of the beginning of the incapacity for work resulting from an
       occupational disease or upon the date death results from the occupational
       disease; provided, further, that if upon the date of the death of the employee
       the employee’s claim has become barred, the claim of the employee’s
       dependent or dependents shall likewise be barred . . . .

                                             3
Moreover, “the partial or total incapacity for work or the death of an employee resulting
from an occupational disease . . . shall be treated as the happening of an injury by
accident or death by accident . . . .” Tenn. Code Ann. § 50-6-303(a)(1) (2019).

       As the Tennessee Supreme Court has observed, an incapacity for work resulting
from an occupational disease begins “when such occupational disease, with the
knowledge of the employee, or knowledge that he should have had in the exercise of
reasonable caution, . . . has injuriously affected his capacity to work to a degree
amounting to a compensable injury.” Adams v. Am. Zinc Co., 326 S.W.2d 425, 428
(Tenn. 1959). The question in this appeal is whether Employee’s receipt of an
impairment rating for his cancer and the subsequent award of benefits under federal law
establish that the disease had “injuriously affected [Employee’s] capacity to work to a
degree amounting to a compensable injury.” Id. Employer asserts that, because
Employee received benefits under federal law, the question must be answered in the
affirmative. We disagree that the mere assignment of an impairment rating or the receipt
of some type of benefit related to the impairment rating, without more, necessarily
equates to an incapacity to work.

        There is no question that Employee was aware he had an occupational disease and
that he had received benefits for that disease under federal law. However, there is a
dispute as to whether and when the disease incapacitated Employee from working.
Because Employee retired in 1999 and his disease did not manifest itself until many years
later, Employee’s capacity or incapacity to work is not a simple matter to assess.
Nonetheless, Employee’s surviving spouse provided testimony that Employee remained
active until shortly before his death and was not limited by his illnesses. She also
provided statements from physicians who treated Employee indicating that his activity
level was not medically restricted and that he maintained an active lifestyle. The trial
court found that these statements were sufficient to create a genuine issue of material
fact, and we agree.

       In order to accept Employer’s position and reverse the trial court’s decision and
dismiss the case, we would have to conclude that the assignment of a medical impairment
rating or the receipt of compensation for an impairment rating is conclusive proof that an
injured or ill worker has been incapacitated from working. We decline to adopt such a
bright-line rule.      Indeed, as pointed out by Employee, Tennessee’s workers’
compensation law “makes a clear distinction . . . between anatomical impairment as
determined by a physician and disability to work which results from such impairment.”
Hinson v. Wal-Mart Stores, Inc., 654 S.W.2d 675, 677 (Tenn. 1983). Thus, while an
injured worker’s anatomical impairment rating is a relevant factor to consider, the
impairment rating alone does not establish that an employee is incapacitated from
working as contemplated by section 50-6-306(a). We also note that “questions involving
the commencement of the running of the statute of limitations in workers’ compensation
cases most often are factual in nature,” and thus “summary judgment should be entered

                                            4
cautiously.” Blocker v. Reg’l Med. Ctr. at Memphis, 722 S.W.2d 660, 662 (Tenn. 1987)
(quoting McLerran v. Mid-South Stone, Inc., 695 S.W.2d 181, 182 (Tenn. 1985)).

       In short, viewing the facts in a light most favorable to Employee as the non-
moving party, as we must, Rye, 477 S.W.3d at 250, we agree with the trial court that
Employee presented sufficient proof to establish a genuine issue of material fact, making
this case inappropriate for summary judgment.

                                       Conclusion

       For the foregoing reasons, we affirm the decision of the trial court and remand the
case. Costs on appeal are taxed to Employer.




                                            5
                 TENNESSEE BUREAU OF WORKERS’ COMPENSATION
                   WORKERS’ COMPENSATION APPEALS BOARD

Otto Morgan, Jr., by surviving spouse,                )      Docket No. 2018-03-1345
Janet Gooch Morgan                                    )
                                                      )      State File No. 81419-2018
v.                                                    )
                                                      )
Lockheed Martin Corporation                           )
                                                      )
                                                      )
Appeal from the Court of Workers’                     )
Compensation Claims                                   )
Lisa A. Lowe, Judge                                   )

                                   CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the Appeals Board’s decision in the referenced
case was sent to the following recipients by the following methods of service on this the 3rd day
of December, 2019.

 Name                              Certified   First Class   Via   Via     Sent to:
                                   Mail        Mail          Fax   Email
 J. Timothy Bobo                                                     X     jtb@ridenourlaw.com
 Landon P. Lackey                                                    X     landon.lackey@cns.doe.gov
 Lisa A. Lowe, Judge                                                 X     Via Electronic Mail
 Kenneth M. Switzer, Chief Judge                                     X     Via Electronic Mail
 Penny Shrum, Clerk, Court of                                        X     penny.patterson-shrum@tn.gov
 Workers’ Compensation Claims




Jeanette Baird
Deputy Clerk, Workers’ Compensation Appeals Board
220 French Landing Dr., Ste. 1-B
Nashville, TN 37243
Telephone: 615-253-0064
Electronic Mail: WCAppeals.Clerk@tn.gov